— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following Memorandum: The Cattaraugus County District Attorney’s Office and Sheriff’s Department are not "victims” within the meaning of Penal Law § 60.27 (1); therefore, the court erred by ordering defendant to make restitution to these agencies of the expenses incurred in extraditing defendant from California to face felony charges. The court does not have authority to sentence defendant to reimburse a law enforcement agency for public monies expended as part of its law enforcement operating costs (see, People v Rowe, 152 AD2d 907, affd for reasons stated at App Div 75 NY2d 948; People v Pfaudler, 164 AD2d 873; People v Purcell, 161 AD2d 812). That portion of the sentence must be vacated. In light of this determination, it is not necessary to address defendant’s remaining argument. (Appeal from Judgment of Cattaraugus County Court, Kelly, J. — Bail Jumping, 2nd Degree.) Present —Dillon, P. J., Doerr, Denman, Lawton and Davis, JJ.